COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Curtis Lee Johnson v. The State of Texas

Appellate case number:    01-11-00352-CR

Trial court case number: 1178448

Trial court:              208th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to execute an
amended certification of appellant’s right of appeal and to appoint counsel to represent appellant.
The district clerk has filed supplemental clerk’s records containing an order appointing Gary
Polland to represent appellant and a certification of appellant’s right of appeal indicating that
appellant has the right of appeal. Accordingly, we REINSTATE this case on the Court’s active
docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.1 See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: Harvey Brown
                   X Acting individually       Acting for the Court

Date: April 29, 2013




1
       The clerk’s record was filed on April 26, 2011 and the court reporter informed this Court
       on February 16, 2012 that no reporter’s record exists.